Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL P. KEARNS, in his official : CONSENT TO ELECTRONIC SERVICE
capacity as Clerk of the County of Erie, New
York
Case # 19-cv-902
Plaintiff,
-\-

ANDREW M. CUOMO, in his official

capacity as Governor of the State of New

York, LETITIA A. JAMES, in her official
capacity as Attorney General of the State of — -
New York, and MARK J.F. SCHROEDER, in :
his official capacity as Commissioner of the
New York State Department of Motor
Vehicles,

Defendants.

 

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. [have regular access to my e-mail account ( d.warren(@roadrunner.com ) and to the internet
and will check regularly for Notices of Electronic Filing;

2. Ihave established a PACER account;

3. [understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper copies
of case filings, including motions, decisions, orders, and other documents;

4. I will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if I wish to cancel this consent to electronic service;

5. [understand that I must regularly review the docket sheet of my case so that I do not miss a
filing; and

6. I understand that this consent applies only to the above entitled case and that if I file additional
cases in which I would like to receive electronic service of notices of documents, I must file
consent forms for those cases.
Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 2 of 6

DATED: September 9, 2019
Buffalo, New York

i 3

~~ ~ f . |
S& f alll) ‘ A--—t__——_
Daniel T. Warren
Movant-Intervenor, Pro Se
836 Indian Church Road
West Seneca, New York 14224
716-265-0526
Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 3 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MICHAEL P. KEARNS. in his official - DECLARATION OF SERVICE

capacity as Clerk of the County of Erie, New
York : Case # 19-cv-902
Plaintiff,
-\V-

ANDREW M. CUOMO, in his official

capacity as Governor of the State of New

York, LETITIA A. JAMES, in her official
capacity as Attorney General ofthe State of :
New York, and MARK J.F. SCHROEDER, in :
his official capacity as Commissioner of the
New York State Department of Motor
Vehicles,

Defendants.
I, Daniel T. Warren, make the following declaration under the penalties of perjury that

 

the following is true and correct, to the best of my knowledge, information and belief.
On September 9, 2019, I served the within Consent to Electronic Service in the above
entitled action by electronic mail to the following:

Thomas J. Navarro, Esq.
Erie County Law Department
95 Franklin Street, Suite 1634

Buffalo, NY 14202
thomas.navarro(@erie.gov

Kenneth R. Kirby
County of Erie
Department of Law
95 Franklin Street,
Suite 1634
Buffalo, NY 14202
kenneth. kirby@erie.gov
Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 4 of 6

George Michael Zimmerman, Esq.
NYS Attorney General’s Office
Main Place Tower, Suite 300A

350 Main Street
Buffalo, NY 14202
George.Zimmermann@ag.ny.gov

Linda Fang
New York State Office of the Attorney General
28 Liberty Street
23rd Floor
New York, NY 10005
linda.tang/@ag.ny.gov

   

Joel J. Terragnoli
New York State Attorney General
Main Place Tower
Suite 300A
350 Main Street
Buffalo, NY 14202
Joel, Terragnoli@ag.ny.gov

Christopher J. Hajec
Immigration Reform Law Institute
25 Masssachusetts Ave NW, Suite 335
Washington, DC 20001

chajec@irli.org

Joshua Perry
Attorney General, State of Connecticut
Special Counsel for Civil Rights
55 Elm Street
Hartford, CT 06106-0120

joshua. perry ‘@ct.gov

Jackson Chin
Latino Justice PRLDEF
475 Riverside Drive
Suite 1901
New York, NY 10115

jchin@latinojustice.org
Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 5 of 6

Jorge Luis Vasquez , Jr.
LatinoJustice PRLDEF
475 Riverside Drive
Suite 1903
New York, NY 10115
jvasquez(@ latinojustice.org

Kathleen A. Reilly
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
kathleen.reilly(@arnoldporter.com

 

Maurice Weathers Sayeh
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
maurice.sayeh(@arnoldporter.com

 

Executed on: September 9, 2019

 

Daniel T. Warren
Pn
ao inPide CHvkor ED —
poise needa, 0G 14927 19-CY-FGo™

     

> —

TRAE Pes

CLELG of Cevk?
iS: Dis TEC 7 C ov kT t

2 NIRGALF SC
BPvlFAcO, UY 14ACR-Z85O

ey
t
iS

L4ecno~- sao [fApedng Aish AAD yeni sADeDdfvvedag fly flanys fla fy fpf lly “ %

Case 1:19-cv-00902-EAW Document 61 Filed 09/16/19 Page 6 of 6
